Vookhies, J.
This case comes up on two motions to quash, and several bills of exception. The defendant was found guilty of the offence of feloniously and willfully attempting to carry a slave out of the State by land.
The first motion to quash points out as a defect, that the name of the slave is not given. It was sufficient to describe him, in the words of the indictment: “ a certain negro man, slave for life, whose name is to the jurors aforesaid unknown, but who then and there belonged to and was the property of James H. Dawson.” It is not made apparent by bill of exception, that tlie Grand Jury or the State Attorney were at the time aware of the name of the slave; the above must, therefore, be held to be a sufficient compliance with the law in describing the slave in question.
The second motion to quash sets up that the Act upon which this prosecution is based, has been repealed by the Acts of the 14th March, 1855,relative to crimes and offences,” and of the 19th of March, 1851, “ relative to slaves.” It is true that the repealing clauses of these Acts repeal all former Acts on the same subject-matter ; but we have repeatedly held, in giving effect to this clause, that it does not repeal those statutes, denouncing certain crimes and offences, upon which those Acts are silent; or, in other words, that all foregoing statutes punishing crimes and offences are not done away with, unless reference be made to these offences in the above quoted Acts of 1855 and 1857. State v. Slave Jack, ante 385.
This case must, however, be remanded, on account of the ruling ex officio of the District Judge, rejecting the following question propounded on cross-examination by the defendant to a State witness, to-wit: “ if he was not anxious that the defendant should be convicted?” The question was a proper one, as the object of it was to show bias on the part of the witness for the prosecution. In weighing that testimony, it was all-important that the jury should have been made aware of the state of the witness’s mind on the subject; and if really he was anxious that the accused should be convicted, it would then have been the duty of the jury to ascertain to what extent, if at all, his credibility was affected.
It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reverged, and that this case be remanded for further proceedings.